Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
The Office Action objects to the Title as not being descriptive. In response, the Title is 
amended to obviate the issue. Accordingly, withdrawal of the objection respectfully is requested. 
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Specifically, as shown above, Ishihara discusses selecting four straightlines that which form a space within a background in which an image with 3-dimensional effects is to be disposed in the space. Ishihara also discusses changing a 2-dimensional image in which the 2- dimensional image is changed into the image with the 3-dimensional effects and disposed in the space of the selected box. 
In other words, Ishihara, at best, discusses creating an image with 3-dimensional affects based on a 2-dimensional image to fit within a selected space within a background. 
Ishihara does not disclose or suggest adjusting a virtual content object based on a shape of the virtual content object. Said another way, Ishihara would not have adjusted the interpreted virtual content object of Ishihara based on a shape of the projected virtual content object, as claimed in independent claim 1. 
For example, Ishihara is completely silent regarding adjusting, prior to any Office Action interpreted "visualizing [of] the adjusted virtual content object on a projection plane"), "the projected virtual content object" in either of the Office's proffered Ishihara disclosures of "the calculating unit 30 calculates such a virtual area in the virtual three-dimensional space which corresponds to a rectangular display area 80 having the four reference straight lines LA illustrated in FIG. 4C (i.e., having the straight lines L1, L2, L3, and L4) as the four sides," or the Office's proffered disclosures of "the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two- dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).") 
Still further, using the Office's relied upon disclosures of Ishihara as an example, Ishihara is completely silent regarding any adjusting based on a shape of the Office Action relied upon image 72, the Office relied upon "virtual area in the virtual three-dimensional space," or the Office relied upon "rectangular display area 80", under any interpretation of any of these aspects of Ishihara being "a projected virtual content object." 
Additionally, none of these Office Action relied upon aspects of Ishihara could be 
interpreted as such an adjusting, based on a shape of any interpretable projection of the image 72, the virtual area, or the rectangular display area 80 of Ishihara, and Ishihara being interpretable to then visualize an adjusted image 72 or visualize any adjustment result of a projection of the image 72; visualize any adjusted virtual area or visualize any adjustment result of a projection of the virtual area; or visualize any adjusted rectangular display area 80 or visualize any adjustment result of a projection of the rectangular area 80, as would be required for any interpretation of Ishihara to be related to the features of independent claim 1. 
Accordingly, Ishihara cannot be interpreted as disclosing or suggesting, inter alia, 
"adjusting, based on a shape of a projected virtual content object, the projected virtual object" of independent claim 1. 
Examiner replies that:
Applicants arguments are not found persuasive.
Applicants claim requires
a) adjusting the projected virtual content object
b) adjustment is based on a shape of a projected virtual content object
c) displaying
Ishihara
a)  The image is adjusted to fit the shape ([0158])
b) virtual area shape is determined ([0084]). This is the shape of the projected virtual content object.
c) image is projected onto the space ([0158])
While Applicant may intend a different interpretation of the claim language, the claims are written excessively broad and are interpreted under a broadest reasonable interpretation.
Applicant argues:
It is respectfully submitted that none of the cited references remedy the deficiencies of Ishihara, and the Office Action makes no assertion to the contrary.
Examiner replies that:
Examiners entire action is an assertion to the contrary, providing a rejection and mapping of prior art to the claims. 
Applicant argues:
It is respectfully submitted that Ishihara fails to disclose either an adjustment of a virtual content object based on a shape of the virtual content object and dependent on a determined relationship with respect the vehicle in a physical environment and a reference position outside of the vehicle in the physical environment, nor the claimed adjustment of "the virtual content object based on a shape of the virtual content object and dependent on a determined change in a relationship with respect the vehicle in a physical environment and a reference position outside of the vehicle in the physical environment," of independent claim 27.
For example, non-limiting examples of the specification support, and dependent claim 28 explains, that positions in a virtual space may correspond to positions of a view area of the outside of the vehicle in the physical environment, so a relationship involving positions of a view area of the outside of the vehicle in the physical environment may, as a non-limiting example, be a ‘relationship with respect to the position of the vehicle in a physical environment and a reference position in the physical environment’, or other relationships involving corresponding positions in the virtual space may be the " relationship with respect the vehicle in a physical environment and a reference position outside of the vehicle in the physical environment."
Regardless, it is respectfully submitted that Ishihara fails to disclose or suggest determining a change in the claimed relationship. For example, the relied upon features of
Ishihara do not involve determining any change in any relationships in the 2D space/image or with respect to any arguable position of the device of Ishihara and any arguable reference position in the physical environment beyond the device of Ishihara that might be represented in the 2D image/space.
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate a restriction detailed below.
Election/Restrictions
Claims 34-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The original presentation relates to adjusting a projected virtual content object based on shape. The new claims do not involve adjusting based on shape.
Claims 27-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The original presentation relates to adjusting a projected virtual content object based on shape. The new claims involve a vehicle beyond the previous broad recitation. Examiner notes that in the Office Action it was explicitly stated that further recitation of vehicle limitations would necessitate a Restriction.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
Claims 9-10 allowed.
Claim(s) 6-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, 10-12, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ishihara U.S. Patent/PG Publication 20170084081.
Regarding claim 1:
 A processor-implemented method, comprising: (Ishihara [0032] The image processing device 10 includes a photographing unit 12, an image processing unit 14, a memory unit 16, an input unit 18, and a display unit 20. Herein, the photographing unit 12, the image processing unit 14, the memory unit 16, the input unit 18, and the display unit 20 are electrically connected to each other by a bus.).
 adjusting based on a shape of a projected virtual content object the projected virtual content object (Ishihara [0084] More particularly, the calculating unit 30 calculates such a virtual area in the virtual three-dimensional space which corresponds to a rectangular display area 80 having the four reference straight lines LA illustrated in FIG. 4C (i.e., having the straight lines L1, L2, L3, and L4) as the four sides.).
 and visualizing the adjusted virtual content object on the projection plane (Ishihara [0158] Consequently, the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two-dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).).  
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the adjusting of the virtual content object comprises: 
 setting one of points belonging to a space corresponding to the virtual content object as a reference point (Ishihara [0076] In that case, for example, the managing unit 26B implements a known image processing method and detects a vanishing point VP in the background image 74. Then, the managing unit 26B selects, from among a plurality of straight lines L (the straight lines L1 to L17) detected by the detecting unit 26A, a plurality of straight lines passing through the vanishing point VP. For example, the managing unit 26B selects the straight lines L10, L3, L14, L4, L17, and L13.).
 and changing the virtual content object based on the set reference point (Ishihara Fig. 11, [0158] Consequently, the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two-dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).).  
Regarding claim 3:
 The method of claim 2, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the changing of the virtual content object comprises extending the shape of the virtual content object along a direction axis oriented from a user toward the reference point (Ishihara Fig. 11, [0158] Consequently, the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two-dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).) (Ishihara Fig. 9).  
Regarding claim 4:
 The method of claim 2, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the changing of the virtual content object comprises: 
 setting a reference axis perpendicular to a direction axis oriented from a user toward the reference point, at the reference point (Ishihara [0077] Moreover, from among a plurality of straight lines L (the straight lines L1 to L17) detected by the detecting unit 26A, the managing unit 26B selects a plurality of straight lines L that, with respect to the straight lines L1 passing through the vanishing point VP, intersect at positions other than the vanishing point VP. For example, the managing unit 26B selects the straight lines L1, L2, L5, L7, L8, L9, L11, L12, and L6.).
 and rotating the virtual content object based on the reference axis (Ishihara [0106] FIG. 9 is an explanatory diagram for explaining the calculation of projection matrices F and G. The projection matrix F is used for projecting the initial placement coordinates of the original surface 54, which is temporarily placed in the virtual three-dimensional space (see FIG. 9(B)), onto two-dimensional coordinates in the two-dimensional space (FIG. 9(A)).[0107] That is, the first calculating unit 30B calculates the projection matrix F that is to be used for projecting initial placement coordinates (Ox, Oy, Oz) of the top right vertex O of the original surface 54, which is temporarily placed in the virtual three-dimensional space, onto two-dimensional coordinates (Dx, Dy) of an vertex D in the two-dimensional space.).  
Regarding claim 5:
 The method of claim 2, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the setting of the one of the points as the reference point comprises determining one of points at which a direction axis parallel to a reference plane and oriented from a user toward the virtual content object passes through the virtual content object as the reference point (Ishihara 4A-4C, [0067] For example, the detecting unit 26A detects a straight line L1 to a straight line L17 as a plurality of straight lines included in the background image 74 (see FIG. 4B). Herein, as straight lines L included in the background image 74, the detecting unit 26A detects the four straight lines constituting the outer frame of the background image 74 (i.e., in FIG. 4B, the straight lines L1, L5, L6, and L7). Moreover, as the straight lines L included in the background image 74, the detecting unit 26A detects the straight lines that are formed when straight lines which are included in the background image 74 but which do not constitute the outer frame are extended up to the positions intersecting the outer frame of the background image 74.).  
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the adjusting of the virtual content object comprises changing height-to-width (h/w) of the virtual content object based on a height-to-width (h/w) ratio of the shape of the virtual content object projected onto the projection plane (Ishihara [0090] The calculating unit 30 calculates the virtual area 75 using an inclination/position matrix. Herein, the inclination/position matrix represents a matrix for calculating the inclination and the position (depth) of the virtual area 75 corresponding to the display area 80 in the virtual three-dimensional space S. [0091] More particularly, the calculating unit 30 calculates the virtual area 75 in the virtual three-dimensional space S using the following: a projection matrix meant for projecting an original surface, which is temporarily placed at a predetermined reference position in the virtual three-dimensional space S, onto the two-dimensional space in the display surface of the display unit 20; using the inclination/position matrix; the two-dimensional coordinates of the display area 80; and the original image.) since no specific ratio is defined, all adjustments necessarily include a ratio.
Regarding claim 11:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the visualizing of the adjusted virtual content object comprises disposing a lower end portion of the virtual content object on a reference plane and visualizing the virtual content object with the lower end portion disposed on the reference plane (Ishihara [0079] For example, a rectangular area formed by the straight lines L1, L2, L3, and L4 and a rectangular area formed by the straight lines L2, L8, L3, and L4 are extracted from the background image 74. [0080] The display control unit 34 displays each rectangular area, which is extracted by the managing unit 26B, on the display unit 20. When one of the rectangular areas is selected in response to a user operation of the UI unit 19, the managing unit 26B can set, as the reference straight lines LA, the straight lines L (for example, the straight lines L1, L2, L3, and L4) passing through the four sides constituting the selected rectangular area (see FIG. 4C). The following explanation is given for an example in which the setting unit 26 sets the straight lines L1, L2, L3, and L4 as the reference straight lines LA.) since there are multiple planes, and the content is being displayed in a plane 80 which has its lower end portion disposed on the plane created by l16, l4, l7, l13.
Regarding claim 12:
 The method of claim 11, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the reference plane corresponds to a bottom surface of an object disposition space in which the virtual content object is visualized (Ishihara [0079] For example, a rectangular area formed by the straight lines L1, L2, L3, and L4 and a rectangular area formed by the straight lines L2, L8, L3, and L4 are extracted from the background image 74. [0080] The display control unit 34 displays each rectangular area, which is extracted by the managing unit 26B, on the display unit 20. When one of the rectangular areas is selected in response to a user operation of the UI unit 19, the managing unit 26B can set, as the reference straight lines LA, the straight lines L (for example, the straight lines L1, L2, L3, and L4) passing through the four sides constituting the selected rectangular area (see FIG. 4C). The following explanation is given for an example in which the setting unit 26 sets the straight lines L1, L2, L3, and L4 as the reference straight lines LA.) since there are multiple planes, and the content is being displayed in a plane 80 which has its lower end portion disposed on the plane created by l16, l4, l7, l13 which is the ground.
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 21:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara U.S. Patent/PG Publication 20170084081 in view of Kaku U.S. Patent/PG Publication 20170140457 
Regarding claim 13:
 The method of claim 1, has all of its limitations taught by Ishihara. 000 further teaches  wherein the adjusting of the virtual content object comprises: (000 ).
 setting a first reference point and a first reference axis in a first graphic object corresponding to a left image; adjusting the first graphic object based on the first reference point and the first reference axis (Ishihara Fig. 11, [0158] Consequently, the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two-dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).) (Ishihara Fig. 9).  
 setting a second reference point and a second reference axis in a second graphic object corresponding to a right image and adjusting the second graphic object based on the second reference point and the second reference axis (Ishihara Fig. 11, [0158] Consequently, the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two-dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).) (Ishihara Fig. 9).  
There is a prima facie case of obviousness since the limitation is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. Duplication of Parts “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Having a second image is merely duplicating the process, and as shown in Fig. 5A there are additional potential display areas. The rationale to modify is that it combines prior art elements according to known methods to yield predictable results, where Ishihara is creating display areas and using perspective to correct the image, and doing this process twice does not change the process, it is merely repeated, with the same start and end results.
Ishihara discloses left and right objects as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Levola teaches:
setting a first reference point and a first reference axis in a first graphic object corresponding to a left image;  setting a second reference point and a second reference axis in a second graphic object corresponding to a right image (Levola [0035] FIG. 2B shows a plan view of the display system 1. Separate left and right displays (15L, 15R), each with their own imaging optics (17L, 17R) are housed in the central portion (4). These constitute separate light engines 13L, 13R of the kind just described. Beams created by the left imaging optics (17L, respective right imaging optics 17R) from a left image on the left display (15L, respective right image on the right display 15R) are coupled into the left optical component (10L, respective right optical component 10R). The beams of the left image (respective right image) are guided though the left component (10L, respective right component 10R) and onto the user's left (respective right eye). The guiding mechanism is described in more detail below (note that description pertaining the display/collimating optics 15/17 applies equally to both the left display/optics 15L/17L and to the right display 15R/17R). The left and right images may be different to one another in a manner such that a stereoscopic image is perceived by the wearer, i.e. to create an illusion of depth. The left display (15L) and associated collimating optics (17L) (respective right display 15R and associated collimating optics 17R) constitute a set of left imaging components (respective right imaging components).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use stereoscopic images as taught by Levola. The motivation for doing so would have been to create a more realistic 3D view. Therefore it would have been obvious to combine Levola with Ishihara to obtain the invention.
Regarding claim 14:
 The method of claim 13, has all of its limitations taught by Ishihara in view of Levola. Levola further teaches  wherein the visualizing of the adjusted virtual content object comprises providing the adjusted first reference point to a left eye of a user and providing the adjusted second reference point to a right eye of the user (Levola [0035] FIG. 2B shows a plan view of the display system 1. Separate left and right displays (15L, 15R), each with their own imaging optics (17L, 17R) are housed in the central portion (4). These constitute separate light engines 13L, 13R of the kind just described. Beams created by the left imaging optics (17L, respective right imaging optics 17R) from a left image on the left display (15L, respective right image on the right display 15R) are coupled into the left optical component (10L, respective right optical component 10R). The beams of the left image (respective right image) are guided though the left component (10L, respective right component 10R) and onto the user's left (respective right eye). The guiding mechanism is described in more detail below (note that description pertaining the display/collimating optics 15/17 applies equally to both the left display/optics 15L/17L and to the right display 15R/17R). The left and right images may be different to one another in a manner such that a stereoscopic image is perceived by the wearer, i.e. to create an illusion of depth. The left display (15L) and associated collimating optics (17L) (respective right display 15R and associated collimating optics 17R) constitute a set of left imaging components (respective right imaging components).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use stereoscopic images as taught by Levola. The motivation for doing so would have been to create a more realistic 3D view. Therefore it would have been obvious to combine Levola with Ishihara to obtain the invention.
Claim(s) 15-18, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara U.S. Patent/PG Publication 20170084081 in view of Kaku U.S. Patent/PG Publication 20170140457 .
Regarding claim 15:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the adjusting of the virtual content object comprises changing the shape of the virtual content object in response to  (Ishihara [0136] Then, the display control unit 34 displays a superimposition image in which the background image and a two-dimensional original image that is formed by projecting the three-dimensional original image, which is formed by placing the original image in the virtual area 75, onto a two-dimensional space visually confirmed from the predetermined viewpoint position I, are superimposed, on the display unit 20.)(Ishihara [0166] Then, every time the virtual area 75 is newly calculated, the display control unit 34 projects the three-dimensional original image 73, which is formed by placing the original image 72 in the calculated virtual area 75, onto the two-dimensional space; and displays the superimposition image 82 on the display unit 20 in an identical manner to the explanation given earlier.).  
Ishihara does not expressly disclose movement, although it is for use with augmented reality which may inherently include movement since it is the updating of reality. In a related field of endeavor, Kaku teaches:
wherein the adjusting of the virtual content object comprises changing the shape of the virtual content object in response to a movement (Kaku [0070] orientation measured at step S102 has changed by a value equal to or larger than a threshold from the previous measurement and whether or not it is a first measurement (step S103). The above-mentioned threshold is a threshold for determining whether or not the HMD 1 needs to change the AR information to be displayed and/or the display position of the AR information. For example, the threshold is determined through experimental trials. When the present position or the orientation has changed by a value equal to or larger than the threshold from the previous measurement or when it is a first measurement (step S103; Yes), the HMD 1 sends the server device 2 the request signal S1 including information on the measured present position and the measured orientation (step S104). When the present position or the orientation has not changed by the value equal to or larger than the threshold from the previous measurement (step S103; No), the HMD 1 ends the process of the flowchart.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to update as a user moves as taught by Kaku. The motivation for doing so would have been to provide a real-time experience for the user. Therefore it would have been obvious to combine Kaku with Ishihara to obtain the invention.
Regarding claim 16:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara does not expressly disclose movement and adjusting lengths, although it is for use with augmented reality which may inherently include movement since it is the updating of reality. In a related field of endeavor, Kaku teaches:  wherein the adjusting of the virtual content object comprises: 
 reducing a length of the virtual content object along a direction axis parallel to a reference plane and oriented from a user toward a reference point, in response to a distance between a viewpoint of the user and a physical position of the virtual content object decreasing or increasing the length of the virtual content object along the direction axis parallel to the reference plane and oriented from the user toward the reference point, in response to the distance between the viewpoint of the user and the physical position of the virtual content object increasing (Kaku Fig. 7, 9a-9c,  10a-b) since if a user walks closer and changes position, the lengths may be reduced. The claim does not clearly define the reference plane or directional axis.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to update lengths as a user moves as taught by Kaku. The motivation for doing so would have been to provide a real-time experience for the user. Therefore it would have been obvious to combine Kaku with Ishihara to obtain the invention.
Regarding claim 17:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara does not expressly disclose movement and adjusting angles, although it is for use with augmented reality which may inherently include movement since it is the updating of reality. In a related field of endeavor, Kaku teaches:
wherein the adjusting of the virtual content object comprises: 
 reducing an angle between a reference plane and a bottom surface of the virtual content object based on a reference axis, in response to a distance between a viewpoint of a user and a physical position of the virtual content object decreasing or increasing the angle between the reference plane and the bottom surface of the virtual content object based on the reference axis, in response to the distance between the viewpoint of the user and the physical position of the virtual content object increasing (Kaku Fig. 7, 9a-9c,  10a-b) since if a user walks closer and is facing an object, the angles are reduced. The claim does not clearly define the reference plane, bottom surface or reference axis.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to update angles as a user moves as taught by Kaku. The motivation for doing so would have been to provide a real-time experience for the user. Therefore it would have been obvious to combine Kaku with Ishihara to obtain the invention.
Regarding claim 18:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the visualizing of the adjusted virtual content object comprises overlaying the adjusted virtual content object over a real environment while visualizing the adjusted virtual content object on a projection plane, (Ishihara [0136] Then, the display control unit 34 displays a superimposition image in which the background image and a two-dimensional original image that is formed by projecting the three-dimensional original image, which is formed by placing the original image in the virtual area 75, onto a two-dimensional space visually confirmed from the predetermined viewpoint position I, are superimposed, on the display unit 20.)(
 by a display of an augmented reality (AR)  (Ishihara Fig. 14a-c).
In a related field of endeavor, Kaku teaches:
  by a display of an augmented reality (AR) glasses apparatus  (Kaku [0038] The HMD 1 is a see-through HMD configured to be a glass type, for example, and can be worn on the head of the user. For example, the HMD 1 displays an image visible to only one eye of the user or displays an image visible to both eyes of the user.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a HMD as taught by Kaku. The rationale for doing so would have been a simple substitution of AR device types where Ishihara has a tablet and Kaku has glasses, where both have AR capabilities. Therefore it would have been obvious to combine Kaku with Ishihara to obtain the invention.
Regarding claim 22:
 The apparatus of claim 21, has all of its limitations taught by Ishihara. Ishihara does not expressly disclose  AR glasses. In a related field of endeavor, Kaku teaches:
  wherein the display is an augmented reality (AR) glasses display (Kaku [0038] The HMD 1 is a see-through HMD configured to be a glass type, for example, and can be worn on the head of the user. For example, the HMD 1 displays an image visible to only one eye of the user or displays an image visible to both eyes of the user.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a HMD as taught by Kaku. The rationale for doing so would have been a simple substitution of AR device types where Ishihara has a tablet and Kaku has glasses, where both have AR capabilities. Therefore it would have been obvious to combine Kaku with Ishihara to obtain the invention.
Regarding claim 26:
 An augmented reality (AR) (Ishihara [0005] The augmented reality (AR) technology is known in which information created by a computer is displayed in a superimposed manner on the information received from the reality environment. )(Ishihara[0032] The image processing device 10 includes a photographing unit 12, an image processing unit 14, a memory unit 16, an input unit 18, and a display unit 20. Herein, the photographing unit 12, the image processing unit 14, the memory unit 16, the input unit 18, and the display unit 20 are electrically connected to each other by a bus.).
 a processor (Ishihara [0032] The image processing device)
configured to adjust a virtual content object based on a shape of the virtual content object projected onto a projection plane (Ishihara [0084] More particularly, the calculating unit 30 calculates such a virtual area in the virtual three-dimensional space which corresponds to a rectangular display area 80 having the four reference straight lines LA illustrated in FIG. 4C (i.e., having the straight lines L1, L2, L3, and L4) as the four sides.).
 and a (Ishihara [0084] More particularly, the calculating unit 30 calculates such a virtual area in the virtual three-dimensional space which corresponds to a rectangular display area 80 having the four reference straight lines LA illustrated in FIG. 4C (i.e., having the straight lines L1, L2, L3, and L4) as the four sides.).
 while visualizing the adjusted virtual content object on the projection plane (Ishihara [0158] Consequently, the display control unit 34 generates a two-dimensional original image 77 in which the three-dimensional original image 73 is projected onto the two-dimensional space (see FIG. 11(H)). Then, the display control unit 34 displays the superimposition image 82 formed by superimposing the two-dimensional original image 77 on the background image 74, on the display unit 20 (see FIG. 11(H)).).  
Ishihara does not expressly disclose  AR glasses. In a related field of endeavor, Kaku teaches:
An augmented reality (AR) (Kaku [0038] The HMD 1 is a see-through HMD configured to be a glass type, for example, and can be worn on the head of the user. For example, the HMD 1 displays an image visible to only one eye of the user or displays an image visible to both eyes of the user.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a HMD as taught by Kaku. The rationale for doing so would have been a simple substitution of AR device types where Ishihara has a tablet and Kaku has glasses, where both have AR capabilities. Therefore it would have been obvious to combine Kaku with Ishihara to obtain the invention.
Claim(s) 19, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara U.S. Patent/PG Publication 20170084081 in view of Sekine U.S. Patent/PG Publication 20120008048.
Regarding claim 19:
 The method of claim 1, has all of its limitations taught by Ishihara. Ishihara does not expressly disclose  a vehicle. In a related field of endeavor, Sekine teaches:
wherein the visualizing of the adjusted virtual content object comprises visualizing the adjusted virtual content object on the projection plane, by a head- up display (HUD)  (Sekine [0003] A head-up display (HUD) is developed in which vehicle information on a vehicle such as the velocity and fuel of the vehicle, for example, is displayed so as to overlap with scenes ahead of the windshield equipped in the moving body for visually recognizing outside information and display information at the same time. )(Sekine [0040] A display device according to the embodiment is a display device for moving bodies such as a vehicle, for example.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have AR in a vehicle as taught by Sekine. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, since Ishihara relates to AR, or more specifically generating a perspective view for objects, and Sekine has AR objects, merely in a vehicle setting, where both are using AR to generate information for a user. Therefore it would have been obvious to combine Sekine with Ishihara to obtain the invention.
Regarding claim 23:
The claim is a/an parallel version of claim 19. As such it is rejected under the same teachings.
Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara U.S. Patent/PG Publication 20170084081 in view of Oleg U.S. Patent/PG Publication 20100085170.
Regarding claim 24:
 The apparatus of claim 21, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the processor is further configured to retrieve the virtual content object (Ishihara [0207] Firstly, the obtaining unit 22 obtains the background image 74 and the original image 72 (SEQ 100). Then the obtaining unit 22 stores the background image 74 and the original image 72 in the memory unit 16 (SEQ 102).)
 based on the projection plane and a field of view of a viewpoint of a user of the apparatus (Ishihara [0064] Returning to the explanation with reference to FIG. 2, the setting unit 26 sets, as reference straight lines, four straight lines from among a plurality of straight lines included in the background image. The four straight lines set by the setting unit 26 express the sense of perspective in the background image, and pass through the four sides constituting a rectangular area in the background image. Meanwhile, the setting unit 26 includes a detecting unit 26A and a managing unit 26B.).  
Ishihara does not expressly disclose  multiple potential graphics. In a related field of endeavor, Oleg teaches:
wherein the processor is further configured to retrieve the virtual content object from among a plurality of candidate objects stored in memory (Oleg Fig. 3A-3B, 5) since different marker objects are displayed based on position.
Therefore, it would have been obvious before the effective filing date of the claimed invention to have multiple objects as taught by Oleg. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Ishihara and Oleg are provided AR images, and Ishihara is focused on describing perspective  but not the overlaid images, and Olag provides a variety of perspective images in AR, where the source for both is a real image and the result for both is a perspective overlay. Therefore it would have been obvious to combine Oleg with Ishihara to obtain the invention.
Regarding claim 25:
 The apparatus of claim 21, has all of its limitations taught by Ishihara. Ishihara further teaches  wherein the processor is further configured to retrieve the virtual content object (Ishihara [0207] Firstly, the obtaining unit 22 obtains the background image 74 and the original image 72 (SEQ 100). Then the obtaining unit 22 stores the background image 74 and the original image 72 in the memory unit 16 (SEQ 102).)
based on a position of the apparatus (Ishihara [0064] Returning to the explanation with reference to FIG. 2, the setting unit 26 sets, as reference straight lines, four straight lines from among a plurality of straight lines included in the background image. The four straight lines set by the setting unit 26 express the sense of perspective in the background image, and pass through the four sides constituting a rectangular area in the background image. Meanwhile, the setting unit 26 includes a detecting unit 26A and a managing unit 26B.).  
Ishihara does not expressly disclose  multiple potential graphics. In a related field of endeavor, Oleg teaches:
the processor is further configured to retrieve the virtual content object from among a plurality of candidate objects stored in memory, based on a position of the apparatus (Oleg Fig. 3A-3B, 5) since different marker objects are displayed based on position.
Therefore, it would have been obvious before the effective filing date of the claimed invention to have multiple objects as taught by Oleg. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Ishihara and Oleg are provided AR images, and Ishihara is focused on describing perspective  but not the overlaid images, and Olag provides a variety of perspective images in AR, where the source for both is a real image and the result for both is a perspective overlay. Therefore it would have been obvious to combine Oleg with Ishihara to obtain the invention.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616